Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This employment Agreement (the “Agreement”) is entered into as of February 23,
2004, between OXiGENE, Inc., a Delaware corporation (“OXiGENE”), and James B.
Murphy (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, OXiGENE and Executive desire to enter into an employment agreement
relating to the position of OXiGENE’s Vice President and Chief Financial Officer
located in Waltham, MA, pursuant to which position Executive shall report to
Fred Driscoll, OXiGENE’s President and Chief Executive Officer.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, OXiGENE and Executive hereby agree as
follows:

 

1. Employment

 

1.1 Executive shall serve in the capacity of Vice President and Chief Financial
Officer, and shall have the duties, responsibilities and authority assigned to
Executive by the Board of Directors of OXiGENE (“Board”) consistent with such
position. Executive shall report directly to OXiGENE’s President and Chief
Executive Officer.

 

1.2 Executive, so long as he is employed hereunder, (i) shall devote his full
professional time and attention to the services required of him as an employee
of OXiGENE, except as otherwise agreed and except as permitted in accordance
with paid vacation time subject to OXiGENE’s existing vacation policy, and
subject to OXiGENE’s existing policies pertaining to reasonable periods of
absence due to sickness, personal injury or other disability, (ii) shall use his
best efforts to promote the interests of OXiGENE, and (iii) shall discharge his
responsibilities in a diligent and faithful manner, consistent with sound
business practices.

 

2. Term

 

The term of Executive’s employment under this Agreement shall commence as of
February 23, 2004 and shall continue until terminated by either party in
accordance with Section 6 hereof (the “Employment Term”).

 

3. Base Salary; Stock Options

 

3.1 During the Employment Term, Executive shall receive an annual base salary in
the amount of $180,000 (such amount as adjusted, from time to time, the “Base
Salary”), payable in twenty-six (26) equal installments in accordance with
OXiGENE’s payroll schedule from time to time in effect. Executive’s salary shall
be reviewed annually by the Board.



--------------------------------------------------------------------------------

3.2 OXiGENE shall grant to Executive, subject to approval by the Compensation
Committee of the Board, pursuant to the OXiGENE Inc. 1996 Stock Incentive Plan
(the “Stock Plan”), an option to purchase 75,000 shares of common stock of
OXiGENE, $.01 par value per share. Such option shall have an exercise price
equal to the Fair Market Value (as defined in the Stock Plan) on the date of
grant of such option, and shall vest and become exercisable after one year of
employment. Thereafter, Executive will be a participant of the Stock Plan, and
will be eligible to receive an annual grant of an equivalent number of options,
which shall contain the customary terms and provisions of options granted
generally to key executives under the Stock Plan.

 

3.3 Executive shall be entitled to a 30% Annual Bonus based upon roles and
objectives predetermined by, and at the discretion of, the Board.

 

4. Benefits

 

Executive shall be entitled to participate in or receive benefits under any
employee benefit plan, arrangement or perquisite generally made available by
OXiGENE during the Employment Term to its executives and key management
employees. These benefits shall consist of a minimum paid family health
insurance and three (3) weeks vacation. (See Attachment A, offer letter)

 

5. Business Expenses

 

Executive shall be entitled to receive prompt reimbursement for all reasonable
and customary expenses incurred by him in performing services hereunder during
the Employment term; provided that such expenses are incurred and accounted for
in accordance with the policies and procedures established by OXiGENE.

 

6. Termination

 

6.1 OXiGENE may terminate Executive’s employment by giving Executive thirty (30)
days’ written notice, subject to all provisions of this Agreement.
Notwithstanding the foregoing, OXiGENE may terminate Executive’s employment for
Cause (as defined in section 6.7 thereof) without prior notice.

 

6.2 (a) Executive may, upon giving OXiGENE thirty (30) days’ notice, terminate
Executive’s employment hereunder. If executive terminates his employment
following material breach of the Agreement by OXiGENE, which breach remains
uncured thirty (30) days after written notice thereof is received by OXiGENE (a
“Termination with Good Reason”), Executive shall be treated as if his employment
was terminated by OXiGENE other than for Cause.

 

(b) The Executive may voluntarily resign from employment with the Company upon
written notice to the Company specifying the effective date of such resignation,
which effective date shall not be less than thirty (30) days from the date of
such notice. Upon effective date of Executive’s resignation, the Company shall
have no further obligations to perform duties as specified in Section 1 of this
Agreement.



--------------------------------------------------------------------------------

6.3 If Executive’s employment is terminated by OXiGENE other than for Cause (as
defined below) or in the event of a Termination with Good Reason, then OXiGENE
shall provide to Executive as soon as practicable after the date of notice of
Executive’s termination of employment:

 

  (a) a lump sum cash payment equal to nine (9) months of Executive’s
then-current Base Salary; and

 

  (b) All stock options, stock appreciation rights, restricted stock, and other
incentive compensation granted to the Executive by OXiGENE shall, to the extent
vested, remain exercisable in accordance with the terms of the Stock Plan (or
prior applicable plan) and the agreement entered pursuant thereto, and the
Executive may exercise all such vested options and rights, and shall receive
payments and distributions accordingly.

 

6.4 If, following any Change in Control (as such term is defined in the Stock
Plan) and prior to expiration of one (1) year from the date of such Change in
Control, (1) Executive’s employment is terminated by OXiGENE (other than for
Cause) or (2) in the event of a Termination with Good Reason, then

 

  (a) OXiGENE shall provide to the Executive:

 

  a. The Unpaid Salary, as soon as practicable after the Termination Date; plus

 

  b. An amount equal to twelve (12) months of Executive’s then current Base
Salary; and

 

  (b) all stock options, stock appreciation rights, restricted stock, and other
incentive compensation granted to the Executive by OXiGENE shall, to the extent
vested, remain exercisable in accordance with the terms of the stock Plan (or
prior applicable plan) and the agreement entered pursuant thereto, and the
Executive may exercise all such vested options and rights, and shall receive
payments and distributions accordingly.

 

6.5 Except as otherwise set forth in this Section 6, all obligations of OXiGENE
under this Agreement shall cease if, during the Employment Term, OXiGENE
terminates Executive for Cause or the Executive resigns his employment other
than in a Termination with Good Reason. Upon such termination, Executive shall
be entitled to receive in a lump sum of cash payment as soon as practicable
after the Termination Date an amount equal to the Unpaid Salary.

 

6.6 The foregoing payments upon Executive’s termination shall constitute the
exclusive payments due Executive upon termination from his employment with
OXiGENE under the Agreement or otherwise, provided, however that except as
stated above, such payments shall have no effect on any benefits which may be
payable to Executive under any plan of OXiGENE which provides benefits after
termination of employment.



--------------------------------------------------------------------------------

6.7 For the purposes of this Agreement, the term “Cause” shall mean any of the
following:

 

(a) the (i) continued failure by Executive to perform his duties on behalf of
OXiGENE’s if Executive fails to remedy that breach within ten (10) days of
OXiGENE’s written notice to Executive of such breach; or (ii) material breach of
any other provision of this Agreement by the executive, if the Executive fails
to remedy that breach within ten (10) days of OXiGENE’s written notice to
Executive of such breach; or

 

(b) any act of fraud, material misrepresentation or material omission,
misappropriation, dishonesty, embezzlement or similar conduct against OXiGENE or
any affiliate, or conviction of Executive for a felony or any crime involving
moral turpitude.

 

7. No Solicitation; Confidentiality; Work for Hire

 

7.1 For a period of one year after the Termination Date, neither the Executive
nor any Executive-Controlled Person (as defined below) will, without the prior
written consent of the Board, directly or indirectly solicit for employment, or
make an unsolicited recommendation to any other person that it employ or solicit
for employment any person who is or was, at any time during the nine (9) month
period prior to the Termination date, an officer, executive or key employee of
OXiGENE or any affiliate of OXiGENE. As used in this Agreement, the term
“Executive-Controlled Person” shall mean any company, partnership, firm or other
entity as to which Executive possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the forgoing, this provision shall not apply to the solicitation
of individuals who have, for at least one (1) year prior to the Termination
Date, not been employed by OXiGENE.

 

7.2 (a) Executive acknowledges that, through his status as Vice President and
Chief Financial Officer of OXiGENE, he has, and will have, possession of
important, confidential information and knowledge as to the business of OXiGENE
and its affiliates, including, but not limited to, information and knowledge as
to the business of OXiGENE and its affiliates, including, but not limited to,
information related to drugs and compounds developed or under development by the
Company, financial results and projections, future plans, the provisions of
other important contracts entered into by OXiGENE and its affiliates, possible
acquisitions and similar information proprietary to OXiGENE and its affiliates
(collectively, “Confidential Information”). Executive agrees that he shall not,
so long as the Company remains in existence, divulge, communicate, furnish or
make accessible (whether orally or in writing or in books, articles or any other
medium) to any individual, firm, partnership or corporation, any knowledge or
information with respect to Confidential Information directly or indirectly
useful in any aspect of the business of OXiGENE or any of its affiliates. As
used in the preceding



--------------------------------------------------------------------------------

sentence, “Confidential Information” shall not include any knowledge of
information that: (i) is or becomes available to others, other than as a result
of breach by Executive of this Section 7.2; (ii) was available to Executive on a
nonconfidential basis prior to its disclosure to executive through his status as
an officer or employee of OXiGENE or any affiliate; (iii) becomes available to
Executive on a nonconfidential basis from a third party (other than OXiGENE, any
affiliate or any of its of their representatives) who is not bound by any
confidentiality obligation to OXiGENE or any affiliate; (iv) was known by the
Executive prior to his employment by OXiGENE as evidenced by Executive’s
pre-existing written records; (v) was not maintained as confidential information
by OXiGENE; (vi) is otherwise information known or available within OXiGENE’s
industry; or (vii) is information that is legally compelled, by applicable law,
to be disclosed by Executive, provided, however, that in such an event Executive
shall give prompt notice to OXiGENE of such requirement so that OXiGENE may seek
a protective order or other appropriate remedy.

 

(b) All memoranda, notes, lists, records and other documents or papers (and all
copies thereof), including such items stored in computer memories, on microfiche
or by any other means, made or complied by or on behalf of Executive or made
available to him relating to the business of OXiGENE or any of its affiliates
are and shall be and remain OXiGENE’s property and shall be delivered to OXiGENE
promptly upon the termination of Executive’s employment with OXiGENE or at any
other time on request and such information shall be held confidential by
Executive after the termination of his employment with OXiGENE.

 

7.3 The Executive grants the Company and each affiliate of the Company, as
appropriate, all rights in and to the contribution made by the Executive to any
projects or matters on which the Executive worked prior to, or during the
Employment Term. The Executive acknowledges that each such matter and the
contribution made by the Executive thereto shall constitute a work made for hire
within the meaning of the United States copyright law and other applicable laws.
The Company reserves all rights with respect to information relating to the
Company’s products, including, but not limited to, the right to apply for
patents.

 

7.4 The provisions contained in this Section 7 as to the time periods, scope of
activities, persons or entities affected, and territories restricted shall be
deemed divisible so that, if any provision contained in this Section 7 is
determined to be invalid or unenforceable, such provisions shall be deemed
modified so as to be valid and enforceable to the full extent lawfully
permitted.

 

7.5 Executive agrees that the provisions of this Section 7 are reasonable and
necessary for the protection of OXiGENE and that they may not be adequately
enforced by an action for damages and that, in the event of a breach thereof by
Executive or any Executive-Controlled Person, OXiGENE shall be entitled to apply
for and obtain injunctive relief in any court of competent jurisdiction to
restrain the breach or threatened breach of such violation or otherwise to
enforce specifically such provisions against such violation, without the
necessity of the posting of any bond by OXiGENE. Executive further covenants
under this Section 7, OXiGENE shall be entitled to an accounting and



--------------------------------------------------------------------------------

repayment of all profits, compensation, commissions, remuneration or other
benefits that Executive directly or indirectly has realized and/or may realize
as a result of, growing out of or in connection with any such violation. Such a
remedy shall, however, be cumulative and not exclusive and shall be in addition
to any injunctive relief or other legal equitable remedy to which OXiGENE is or
may be entitled.

 

8. Taxes

 

Any amounts payable to the Executive hereunder shall be paid to the Executive
subject to all applicable taxes required to be withheld by OXiGENE pursuant to
federal, state or local law. The Executive shall be solely responsible for all
taxes imposed on the Executive by reason of his receipt of any amounts of
compensation or benefits payable hereunder.

 

8A. Indemnification

 

OXiGENE shall indemnify the Executive for all claims, losses, expenses, costs,
obligations, and liabilities of every nature whatsoever incurred by the
Executive as a result of the Executive’s acts or omissions as an employee of
OXiGENE, but excluding from such indemnification any claims, losses, expenses,
costs, obligations, or liabilities incurred by the Executive as a result of the
Executive’s bad faith, willful misconduct or gross negligence.

 

8B. Attorney’s Fees and Expenses

 

OXiGENE and the Executive agree that in the event of litigation arising out of
or relating to this Agreement, the prevailing party shall be entitled to
reimbursement from the other party to the prevailing party’s reasonable attorney
fees and expenses.

 

9. Amendments

 

This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.

 

10. Assignments

 

Neither this Agreement not any of the rights or obligations hereunder shall be
assigned or delegated by any party hereto without the prior written consent of
the other party; provided, however, that any payments and benefits owed to
Executive under this Agreement shall insure to the benefit of his heirs and
personal representatives.

 

11. Waiver

 

Waiver by any party hereto of any breach or default by any other party of any of
the terms of this Agreement shall not operate as a waiver of any other breach or
default, whether similar to or different from the breach or default waived.



--------------------------------------------------------------------------------

12. Severability

 

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

13. Notices

 

All notices and other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by registered mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Executive, to him as follows:

 

James B. Murphy

61 Floral Street

Shrewsbury, MA 01545

 

If to OXiGENE, to it as follows:

 

OXiGENE, Inc.

230 Third Avenue

Waltham, MA 02451

Attn: Fred Driscoll

 

Or to such other address or such other person as Executive or OXiGENE shall
designate in writing in accordance with this Section 13, except that notices
regarding changes in notices shall be effective only upon receipt.

 

14. Headings

 

Headings to Sections in this Agreement are for the convenience of the parties
only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

 

15. Governing Law

 

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without reference to the principles of conflict of laws. Each of
the parties hereto consents to the jurisdiction of the federal and state courts
of the Commonwealth of Massachusetts in connection with any claim or controversy
arising out of or connected with this Agreement, and said courts shall be the
exclusive forum for the resolution of any such claim or controversy. Service of
process in any such proceeding may be made upon each of the parties hereto at
the address of such party as determined in accordance with Section 13 of this
Agreement, subject to the applicable rules of the court in which such action is
brought.



--------------------------------------------------------------------------------

16. All Other Agreement Suspended

 

This Agreement contains the entire agreement between Executive and OXiGENE with
respect to all matters relating to Executive’s employment with OXiGENE and, as
of the date hereof, will supersede and replace any other agreements, written or
oral, between the parties relating to the terms or conditions of Executive’s
employment with OXiGENE, provided, however, that nothing in this Agreement shall
amend or affect any options previously granted to executive pursuant to the
Stock Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OXiGENE and Executive have caused this Agreement to be
executed as of the date first above written.

 

/s/ James B. Murphy

--------------------------------------------------------------------------------

James B. Murphy

OXiGENE, Inc.

By:

 

/s/ Frederick W. Driscoll

--------------------------------------------------------------------------------

Name:

 

Frederick W. Driscoll

Title:

 

President & CEO